Citation Nr: 1421105	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  10-08 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a sleep disorder, claimed as secondary to depressive disorder.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to June 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in August 2013, when it was remanded for additional development.

In March 2013, a Travel Board hearing was held before the undersigned Veterans Law Judge; a transcript of the hearing is included in the record (documented in Virtual VA).

This appeal originally included the issue of entitlement to service connection for an acquired psychiatric disability; the psychiatric issue was part of the Board's August 2013 remand.  During the processing of the August 2013 Board remand, the RO issued a November 2013 rating decision granting service connection for depressive disorder NOS and explained to the Veteran that: "This rating decision represents a total grant of benefits sought on appeal for this issue.  As such, this issue is considered resolved in full."  The Veteran has not expressed any disagreement with this determination.  Nevertheless, the Board has considered whether or not the grant of service connection for depressive disorder NOS fully resolved the claim of entitlement to service connection for an acquired psychiatric disability.  The Board notes that an October 2013 VA psychiatric examination report presents the competent determination that the Veteran's single pertinent psychiatric diagnosis is "Depressive Disorder NOS."  The broader set of pertinent treatment reports of record are essentially consistent with this diagnosis.  The Board observes that a diagnosis of PTSD has been discussed in some of the Veteran's past VA treatment reports; however, the Veteran expressly raised a claim of entitlement to service connection for PTSD along with depression and each issue was addressed separately in the April 2009 RO rating decision currently on appeal.  While PTSD was originally part of the scope of this claim on appeal, the Veteran expressly withdrew the appeal with regard to the PTSD component of the issue in March 2010 (on a signed VA Form 21-4138, the Veteran wrote "I wish to withdraw my appeal for service connection for ... withdraw PTSD").  Accordingly, as the November 2013 RO rating decision granted service connection for the only presented psychiatric diagnosis aside from PTSD, the Board finds that the benefit sought in the appeal for service connection for a psychiatric disability has been entirely granted; that issue is resolved and is no longer on appeal before the Board at this time.


FINDING OF FACT

Any sleep impairment associated with the Veteran's service-connected depressive disorder is service connected, and encompassed by the ratings already assigned for the depressive disorder; the Veteran has no sleep disorder that is separate and distinct from the service-connected depressive disorder.


CONCLUSION OF LAW

The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 4.14 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).


Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant with proper notice by letter dated in February 2009.  The VCAA notice was issued before the April 2009 rating decision on appeal and was timely.  The notification provided in the April 2009 letter complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records have been obtained, including service treatment records (STRs) and post-service medical records featuring VA treatment reports.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran and his representative have not contended otherwise.  VA has afforded the Veteran a VA examination to address questions pertinent to this appeal in October 2013; the report of the VA examination is of record and adequately addresses the questions involved in this matter.  The VA examination report reflects sufficient consideration of the pertinent history, clinical findings, medical principles, and expert determinations informed by review of the claims file such that it presents adequate and probative evidence in this case.  VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

The Board finds that the actions directed by the Board's August 2013 remand have been adequately completed in this case. As discussed below, the claims-file now contains an October 2013 VA examination report adequately addressing the key questions remaining at issue in this case.  The Board notes that the October 2013 VA examination report was conducted with attention focused upon the Veteran's mental health and no separate VA examination was completed to further address the sleep disorder issue.  However, the circumstances of this appeal have changed significantly during the processing of this remand such that there is no prejudice to the Veteran in proceeding with a final decision on the remaining sleep disorder issue at this time.  Specifically, partly as a result of the October 2013 VA examination report's conclusions, a November 2013 RO rating decision granted service connection for depressive disorder NOS and assigned a 30 percent rating contemplating symptoms including chronic sleep impairment.  The October 2013 VA examination report confirmed that the Veteran's sleep impairment symptoms are part of his now service-connected psychiatric diagnosis.  To the extent that the separate claim for service connection for a sleep disorder formally remains in appellate status, the question at issue is limited to determining whether the Veteran's sleep impairment is separate and distinct from that contemplated in the service-connected compensation already awarded for the depressive disorder; the competent October 2013 VA examination report of record addresses this question and is not contradicted by any other medical evidence, testimony, or express contention.  Accordingly, the Board finds that the completed development is in substantial compliance with the directives of the Board's August 2013 remand.

Analysis

The Veteran claims entitlement to service connection for a sleep disorder.  The Veteran has testified that he has insomnia, which he believes may be related to his depression.  The Veteran originally raised this claim on appeal together with a claim of entitlement to service connection for an acquired psychiatric disability.  Significantly, a November 2013 RO rating decision granted the Veteran's appeal for service connection for the diagnosed depressive disorder with symptoms including chronic sleep impairment; the remaining question remaining within the scope of the appeal is whether an additional award of service connection is warranted for any sleep disorder distinct from the already-compensated service-connected psychiatric disability.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62(1994); 38 C.F.R. § 4.14 (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, including in Virtual VA and the Veterans Benefits Management System (VBMS), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Board finds that service connection is not warranted for a sleep disorder in this case because, after appropriate development of the medical evidence on this question, the probative evidence shows that the Veteran's symptoms of sleep disturbance are attributable to his depressive disorder diagnosis and are entirely contemplated in the rating assigned for that service-connected psychiatric disorder.  The evidence does not show any separate and distinct diagnosis of a sleep disorder with manifestations distinct from those of the service-connected psychiatric diagnosis.

The Veteran's service treatment records present no suggestion of any sleep disorder during the Veteran's period of service, and the Veteran has not indicated that he recalls or contends that a sleep disorder manifested during service.  Post-service medical evidence, featuring VA treatment reports, document that the Veteran has complained of and been treated for sleep impairment symptoms associated with his psychiatric treatment over a significant period of time.  Again, the Board notes that the existence of the Veteran's sleeping impairment symptoms is not in controversy.  Nor is there any controversy in this case as to whether the Veteran's sleeping impairment symptoms are part of a service-connected pathology; the Veteran has been granted service-connected compensation benefits for his depressive disorder including associated sleep impairment symptomatology.  The Board's analysis at this time is directed at the question of whether the Veteran has any separate and distinct further sleep disorder for which service connection may be considered beyond that already contemplated in the service-connected depressive disorder.

In accordance with the Board's August 2013 remand of this appeal (when the appeal still featured the claim of entitlement to service connection for a psychiatric disability in addition to the sleep disorder claim), the Veteran underwent a VA psychiatric examination addressing these matters in October 2013.  The questions posed to the VA examiner by the Board's remand specifically included the instruction: "If the Veteran does not have a separate diagnosable sleep disability, but does have sleep problems associated with psychiatric disability, the examiner should so state."  In pertinent part, responding to the Board's specific inquiry regarding sleep problems, the October 2013 VA examiner included in his report the finding that the Veteran's "insomnia is related to his mood disturbance" and listed "Chronic sleep impairment" as a symptom of the Veteran's depressive disorder diagnosis.  The Board finds that the October 2013 VA examination report  (which served as a basis for the grant of service connection for depressive disorder) is probative competent evidence attributing the Veteran's sleep impairment complaints to the symptomatology of his now service-connected depressive disorder.

The Veteran is competent to report his experience of symptoms such as difficulty sleeping.  To the extent that his experience of difficulty sleeping is a symptom attributable to his service-connected depressive disorder, the Board must note that such symptomatology is contemplated in the rating already assigned for the service-connected psychiatric disorder.

The Veteran's service-connected psychiatric disability, currently diagnosed as depressive disorder, has been rated 30 percent disabling by the RO under the provisions of Diagnostic Code 9434 for major depressive disorder.  Under the general rating formula for mental disorder, as set forth at 38 C.F.R. § 4.130, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  See 38 C.F.R. § 4.130, Diagnostic Code 9434.

The Board emphasizes that the service-connected disability compensation the Veteran has been awarded for his depressive disorder expressly contemplates "chronic sleep impairment."  To the extent that the Veteran experiences chronic sleep impairment associated with his service-connected psychiatric disorder, such is contemplated in the rating currently assigned to the Veteran's depressive disorder under the general rating formula.  Assigning a separate rating for the sleep impairment would result in the evaluation of the same disability under various diagnoses, which is prohibited.  38 C.F.R. § 4.14.

The Board has reviewed this appeal with a focus upon determining whether the evidence of record shows that the Veteran has any manner of sleep disorder that is separate and distinct from the symptoms contemplated in the rating assigned for his already established service-connected disability.  However, the competent evidence of record does not show that a separate and distinct sleep disorder has been diagnosed.  Service connection for a sleep disorder separate and distinct from that presented as a compensated symptom of the service-connected depressive disorder cannot be warranted without competent evidence that such a separate and distinct sleep disorder exists.  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The threshold question that must be addressed here, as in any claim seeking service connection, is whether the Veteran actually has (or during the pendency of his claim has had) the disability for which service connection is sought: a sleep disorder separate and distinct from that already contemplated as a symptom of the service-connected depressive disorder.  There is no diagnosis in the record of such disability, and the October 2013 VA examination report presents a clear competent medical explanation that the Veteran's sleep impairment complaints are symptoms of his service-connected depressive disorder.  The record also does not show that the Veteran now has, or at any time during the pendency of this appeal has had, a further separate and distinct sleep disorder.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").

In light of the October 2013 VA examination report as well as the absence of a diagnosis of a sleep disorder distinct from the symptomatology of the service-connected depressive disorder in any evidence of record, the Board finds that the Veteran has not shown that he has had a separate and distinct sleep disorder during the pendency of this appeal.  The October 2013 VA examiner's findings contemplate the pertinent evidence of record, addresses the information that might support the Veteran's claim (his documented history of subjective symptom complaints), and explains that the Veteran's insomnia is a result of his mood disturbance from the depressive disorder (rather than any separate and distinct medical pathology).  The Board finds the October 2013 VA examination report to be adequate and probative medical evidence showing that the Veteran's sleep impairment symptoms are a symptom of the already service-connected depressive disorder.

Notably, the examiner's finding that the Veteran's sleep impairment is medically accounted for as a symptom of the service-connected depressive disorder is not firmly contradicted by any competent medical evidence of record.  The Veteran's sleep impairment complaints have not been found to represent a separate disability entity from the depressive disorder.  The Board finds no basis to draw a conclusion to the contrary.

The Veteran is not competent to establish a diagnosis of a chronic sleep disorder, as such a diagnosis requires specialized medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  In Jandreau, the Federal Circuit specifically determined that a layperson is not considered competent to testify when the issue was medically complex, as is the question of whether sleep impairment symptoms are medically best characterized as a component of a particular psychiatric diagnosis or rather a separate and distinct diagnostic pathology.  He has not provided any competent evidence supporting that he has a sleep disorder separate and distinct from the symptomatology contemplated as part of his service-connected depressive disorder (nor that has had such a disability during the pendency of this appeal); he has not submitted a supporting medical opinion on this point, nor does he cite to supporting factual data or medical literature.  He is a layperson with no medical training.  He otherwise offers no explanation of rationale in support of this claim for the Board to weigh.  Consequently, his own opinion is not competent evidence in the matter.

The Board emphasizes that the Veteran has already established entitlement to service-connected disability compensation for his sleep impairment as a symptom of his service-connected depressive disorder; this current Board decision concerns only the question of whether service connection is warranted for any sleep disorder separate and distinct from that contemplated in the compensation for the depressive disorder.  In the absence of any competent evidence that the Veteran has had a chronic sleep disorder during the pendency of this claim separate and distinct from that contemplated as a symptom of the already service-connected depressive disorder, he has not presented a valid claim for separate service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The preponderance of the evidence is against the claim; there is no doubt to be resolved.  In the absence of a showing of the existence of the claimed disability, there can be no award of service connection for such disability.  Accordingly, the appeal in this matter must be denied.



ORDER

Entitlement to service connection for a sleep disorder is not warranted.  The appeal is denied.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


